 
 

os

: 5
44]

Summons in a Civil Action

 

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

Robel Ghebrehiwet, on behlaf of himself and all others
similarly situated

Civil Action No. 21-cv-214-AJB-RBB
Plaintiff
V.
Robinhood Financial LLC a Delaware corporation;
Robinhood Securities, LLC a Delaware
corporation ;Robinhood Markets, Inc. a Delaware
corporation

 

Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Robinhood Securities, LLC

c/o Incorporating Services, Ltd.
3500 S. Dupont Highway
Dover, DE 19901

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Rebecca A. Peterson

100 Washington Ave. S.,
Suite 2200

Minneapolis, MN 55401

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

    

 

Date: 2/4/21 John Morrill
CLERK OF COURT
S/ M. Barber

 

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-01739-JCS Document 3 Filed 02/09/21 Page 2 of 6

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 5 cy.00214-AJB-RBB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) ROBINHOOD SECURITIES, LLC
was received by me on (date) 92/05/2021

C1 I personally served the summons on the individual at (place)

 

ON (date) , OF

 

©) I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

6} Iserved the summons on (name of individual) CASEY PINEDA (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) ROBINHOOD SECURITIES, LLC

 

C/O INCORPORATING SERVICES, LTD., 3500 S. DUPONT HIGHWAY, DOVER, DE 19901 ON (date) 02/05/2021 2:45 PM

 

© I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 02/05/2021 a“

Server's signature

GRANVILLE MORRIS PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED WITH SUMMONS; COMPLAINT; COVER LETTER
DATED FEBRUARY 4, 2021;

 
 
 

SWORN TO ME ON 02/05/202

 
. ‘AO 441 Summons ina Civil Action

 

 

 

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

Robel Ghebrehiwet, on behlaf of himself and all others
similarly situated

Civil Action No. 21-cv-214-AJB-RBB
Plaintiff
Vv.
Robinhood Financial LLC a Delaware corporation;
Robinhood Securities, LLC a Delaware
corporation ;Robinhood Markets, Inc. a Delaware
corporation

 

Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Robinhood Markets, Inc.

c/o Incorporating Services, Ltd.
3500 S. Dupont Highway
Dover, DE 19901

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiffs attorney, whose name and address are:

Rebecca A. Peterson

100 Washington Ave. S.,
Suite 2200

Minneapolis, MN 55401

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

 

Date: “2/4/21 John Morrill
CLERK OF COURT
S/ M. Barber

 

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-01739-JCS Document 3 Filed 02/09/21 Page 4 of 6

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

ivil Acti .
Civil Action No 3-21-CV-00214-AJB-RBB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) ROBINHOOD MARKETS, INC.
was received by me on (date) 92/05/2021

© I personally served the summons on the individual at (place)

 

ON (date) , or

 

© I left the summons at the individual's residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of individual) CASEY PINEDA (MANAGING AGENT) , who is

 

designated by law to accept service of process on behalf of (name of organization) ROBINHOOD MARKETS, INC.

 

C/O INCORPORATING SERVICES, LTD., 3500 S. DUPONT HIGHWAY, DOVER, DE 19901 ON (date) 02/05/2021 2:45 PM

 

©) I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 02/05/2021, a

 

Server's signature

GRANVILLE MORRIS PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED WITH SUMMONS; COMPLAINT; COVER LETTER
DATED FEBRUARY 4, 2021;

   

SWORN TO ME ON 02/05/2021

 
 
 

pris in

AO 441 umimons in a Civil Action

 

 

 

ee United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

Robel Ghebrehiwet, on behlaf of himself and all others
similarly situated

Civil Action No. 21-cv-214-AJB-RBB
Plaintiff
Vv.
Robinhood Financial LLC a Delaware corporation;
Robinhood Securities, LLC a Delaware
corporation ;Robinhood Markets, Inc. a Delaware
corporation

 

Defendant

 

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

Robinhood Financial LLC

c/o Incorporating Services,
Ltd. 3500 S. Dupont Highway
Dover, DE 19901

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Rebecca A. Peterson

100 Washington Ave. S.,
Suite 2200

Minneapolis, MN 55401

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

 

Date: 2/4/21 John Morrill
CLERK OF COURT
S/ M. Barber

 

Signature of Clerk or Deputy Clerk

 
Case 3:21-cv-01739-JCS Document 3 Filed 02/09/21 Page 6 of 6

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 1 Gy_00214-AJB-RBB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) ROBINHOOD FINANCIAL LLC
was received by me on (date) 02/05/2021

C1 I personally served the summons on the individual at (place)

 

ON (date) , OF

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of individual) CASEY PINEDA (MANAGING AGENT) , who is

 

designated by law to accept service of process on behalf of (name of organization) ROBINHOOD FINANCIAL LLC

 

C/O INCORPORATING SERVICES, LTD., 3500 S, DUPONT HIGHWAY, DOVER, DE 19901 ON (date) 02/05/2021 2:45 PM

 

©) I returned the summons unexecuted because , or

 

C Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 02/05/2021 i

Server's signature

 

GRANVILLE MORRIS PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED WITH SUMMONS; COMPLAINT; COVER LETTER
DATED FEBRUARY 4, 2021;

 
   
 

SWORN TO ME ON 02/05/2021

  

 

NE OF pe;
Expires August 25 2022
